DETAILED ACTION
This is a final Office action addressing applicant’s response 20 September 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and new claims 5-18 are pending and examined.
Claims 3 and 4 are cancelled.

Claim Objections
Claims 1, 2 and 5 are objected to because of the following informalities: “attachment structure” (last paragraph of each claim) lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim rejection – 35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 2: the amended language, that the holes being annularly spaced apart from each other a distance greater than the annular width, did not appear in the disclosure as originally filed.  While the drawings may appear to provide this feature, not enough information is provided to conclusively determine this limitation is present.  As a result, the examiner considers this language new matter.

	Claims 9 and 16: the language, “wherein a radial distance between the socket and the plurality of holes is greater than a radial distance between the plurality of holes and an outer perimeter of the plate” did not appear in the disclosure as originally filed.  While the drawings may appear to provide this feature, not enough information is provided to conclusively determine this limitation is present.  As a result, the examiner considers this language new matter. 

Claim rejection – 35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11: the claim depends from claim 9 but further limits features initially presented in claim 10.
	

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae (U.S. Patent 6,430,894).

Claim 1: Chae discloses a mounting system for connecting a panel to a support structure, the mounting system comprising: 
a plate assembly (Fig. 3: 13, 305) including a plate configured to be embedded within the panel (functional language fully capable of being met by the prior art, see however 14 meets the claimed limitation) and including a plurality of holes extending through the plate (see variant of 13 as exemplified in Fig. 12 which has holes, between feature 15), having an annular width (as shown), and being annularly spaced apart from each other a distance greater than the annular width (as best understood) and radially spaced from a center of the plate;  and a socket (receiving 302) extending orthogonally from the plate and configured to extend from one side of the panel (as shown), 
a ball (302) assembly including a spherical ball (a portion of the ball is spherical) nested in the interior surface of the socket (as shown) and a shaft (303) extending from the spherical ball (as shown); and 
an attachment structure (200) for fixedly attaching the shaft of the ball assembly to the support structure so the panel may rotate relative to the support structure in any direction but cannot translate relative to the support structure (as would occur when the threaded portions are tightened).  
Should applicant disagree with the interpretation of the spacing of the holes, it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  As shown, numerous embodiments of the holes are present (see e.g., Figs. 4, 6, 9 and 12), so to have the claimed feature would not depart from the scope of operability of the prior art.

Claim 6: Chae discloses the mounting system of claim 1, wherein the plate has a uniform thickness in a region extending radially from the socket and surrounding the holes (as shown in Figs. 12 and 13, they extend in numerous directions, including radially).

Claim 8: Chae discloses the mounting system of claim 1, wherein the plurality of holes are radially elongated slots (as shown in Fig. 12).  

Claim 10: Chae discloses the mounting system of claim 1, the plate assembly further comprising a shock absorber configured to mitigate dynamic loading between the spherical ball and the socket (silicone 700 has shock absorbing properties using the broadest reasonable interpretation in light of applicant’s specification).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae.

Claim 7: Chae discloses the mounting system of claim 1, except wherein the plate is between approximately one eighth to approximately one half of an inch thick and between approximately three inches to approximately eight inches in diameter. It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One having ordinary skill in the art would have the claimed dimensions based on the need for support without failure.

Allowable Subject Matter
The examiner reserves comment on claim 2 pending resolution of overcoming the rejection under 35 USC 112(a) above.  No further art is cited against the claim, and upon review of the remaining limitations as claimed, allowable subject matter may be present independent of the language resulting in new matter.

Claims 5, 13-15, 17 and 18 are allowable pending overcoming  the objection to claim 5 above.

The examiner reserves comment on claims 9 and 16 pending resolution of overcoming the rejection under 35 USC 112(a) above.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  All rejections applying to claims from which these claims depend must also be remedied.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 20 September 2022.

Claim objections:
	Applicant’s argument with respect to “attachment structure” (response: page 7) is not persuasive.  To say that structure is a noncountable noun does not impact the requirement for antecedent basis.  “Attachment structure” as written is a singular feature, even if it is comprised of several separate features that make the final structure.  This is analogous to “a team” or “a quantity of liquid”.

Claim rejection – 35 USC 102 and 103:
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649